per curiam:
El 18 de agosto de 1993 emitimos una reso-lución a los efectos siguientes:
Vista la Petición presentada por el Colegio de Abogados de Puerto Rico solicitando la Suspensión del Ejercicio de la Profe-*820sión de Abogados por falta de pago de la cuota anual, se le concede al Lie. David Augustus Cobin un término de veinte (20) días, contados a partir de la notificación de esta resolución, para mostrar causa por la cual no debe ser suspendido del ejer-cicio de la abogacía. Se le apercibe que el incumplimiento con los términos de esta resolución conllevará la suspensión auto-mática del ejercicio de la abogacía y podrá dar lugar a sancio-nes disciplinarias adicionales.
Esta resolución le fue notificada personalmente al licen-ciado Cobin.
Como el licenciado Cobin no compareció, mediante Re-solución de 1ro de octubre de 1993 le concedimos un tér-mino final de quince (15) días para cumplir con la Orden de 18 de agosto de 1993. Se le advirtió, nuevamente, que su incumplimiento podría causar la suspensión automática del ejercicio de la abogacía. Dicha resolución le fue enviada al licenciado Cobin por correo certificado a la misma direc-ción donde se le había notificado personalmente la resolu-ción anterior. El licenciado Cobin aún no ha comparecido.
Reiteradamente hemos expresado que seremos estrictos en los casos en que, luego de ser emplazados para ello, los abogados no contesten nuestras órdenes. In re Arroyo Fernández, 133 D.P.R. 364 (1993); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Figueroa Abreu, 130 D.P.R. 504 (1992); In re Salichs Martínez, 131 D.P.R. 481 (1992); In re Colón Torres, 129 D.P.R. 490 (1991); In re Álvarez Melendez, 129 D.P.R. 495 (1991).
“La naturaleza de la función de abogado exige una estricta observancia de las resoluciones de este Tribunal, en especial en la jurisdicción disciplinaria.” In re Álvarez Meléndez, súpra, pág. 498. “Es conocido ya por todos los miembros de la clase togada que la naturaleza de su función requiere una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente cuando de su conducta profesional se trata. Aunque parezca increíble, la necesidad de esta manifestación y la frecuencia con que *821nuestras órdenes son desacatadas, la hace imperiosa. Todos los abogados tienen el deber de responder diligentemente a los requerimientos de este Tribunal respecto a una queja presentada en su contra que está siendo investigada.” In re Colón Torres, supra, págs. 493-494, citado también por In re Pagán Ayala, 130 D.P.R. 678 (1992), y por In re Bonaparte Rosaly, 130 D.P.R. 199 (1992).
“Nuestro Tribunal no tolerará la incomprensible y obs-tinada negativa de un miembro de nuestro foro de cumplir con las órdenes de este Tribunal.” In re Pérez Benabe, supra, pág. 362, citando a In re Nicot Santana, 130 D.P.R. 210 (1992). Claramente, el Ledo. David Augustus Cobin no tiene interés alguno en continuar ejerciendo la abogacía en nuestro país.
Por todo lo anterior, se suspende indefinidamente del ejercicio de la abogacía al Ledo. David Augustus Cobin, hasta tanto acredite su disposición de cumplir rigurosa-mente con nuestras órdenes y con las disposiciones de la Ley Núm. 43 de 14 de mayo de 1932,i(1) y el Tribunal dis-ponga lo que proceda en Derecho.

(1) En particular con sus Arts. 9 y 10 (4 L.P.R.A. sees. 780-781).